Morton, C. J.
The alleged pauper, Emma J. Haley, did not gain a settlement in Plympton under the provisions of the St. of 1878, c. 190, as amended by the St. of 1879, c. 242, which were reenacted by the Pub. Sts. e. 83, § 1, cl. 6, 7. She did not reside in that town for five years after these statutes went into effect; and when they went into effect she had a settlement in Hanover derived from her father, which was not lost or suspended by her marriage.
The question is not whether a married woman, whose husband has no settlement, would, by five years’ residence after the statute took effect, gain a settlement which would defeat a settlement derived from her father. The question is whether the retroactive provision of the statute applies to this case. This provision is, that a settlement by five years’ residence “ shall be deemed to have been gained by any unsettled woman” upon the completion of five years’ residence, “ although the whole or a part of the same accrues before the passage of this act.” St. 1879, s. 242, § 2.
It has been held that by “ any unsettled woman ” in this provision is meant any woman who has no settlement at the time the statute went into effect. Worcester v. Great Barrington, ante, 243. At that time, Emma J. Haley had, by derivation from her father, a settlement in Hanover. Gen. Sts. c. 69, § 1, el. 1. St. 1878, c. 190, § 1, cl. 1. She was not an “ unsettled woman,” within the retroactive provision of the St. of 1879, above cited; and it follows that, upon the facts agreed, she gained no settlement in the defendant town.
Judgment for the defendant.